Examiner’s Statement of Reason for Allowance
1.	Claims 1-10 are allowed.
2.	The following are the examiner’s statement of reason for allowance: The primary reason independent claims are allowed, because closest reasonable prior arts in the record   WO 2017160335 and Non-Patent literature (NPL) 3GPP TSG-RAW WG1 Meeting #91, (R1-1721144) either individually or in combination fail to teach a method of receiving, by a user equipment (UE), a narrowband physical downlink control channel (PDCCH) in a wireless communication system supporting a narrowband, the method comprising: receiving, from a base station, search space related information via a higher layer signaling, wherein the search space related information includes a first parameter related to maximum repetition level and a second parameter related to a starting 
subframe; and wherein based on the first search space and the second search space partially overlapping each other, the at least one narrowband PDCCH candidate of the first search space that overlaps the second search space is dropped, wherein 
periodicity for the search space is determined based on (first parameter x second 
parameter), andwherein the periodicity for the search space is counted based on a 
downlink subframe and a special subframe including 6 downlink pilot time slot (DwPTS) symbols.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466      

/DIANE L LO/Primary Examiner, Art Unit 2466